Order filed November 29, 2016




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-16-00745-CV
                                   ____________

                    JORGE ALFREDO CANTU, Appellant

                                         V.

                           JOSE A. RAMOS, Appellee


                  On Appeal from the Co Civil Ct at Law No 4
                            Harris County, Texas
                       Trial Court Cause No. 1075256

                                    ORDER

      The notice of appeal in this case was filed September 14, 2016. To date, the
filing fee of $205.00 has not been paid. No evidence that appellant is excused by
statute or the Texas Rules of Appellate Procedure from paying costs has been filed.
See Tex. R. App. P. 5. Therefore, the court issues the following order.

      Appellant is ordered to pay the filing fee in the amount of $205.00 to the clerk
of this court on or before December 14, 2016. See Tex. R. App. P. 5. If appellant
fails to timely pay the filing fee in accordance with this order, the appeal will be
dismissed.

                                      PER CURIAM